Citation Nr: 1627478	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to April 1958. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied entitlement to the benefit currently sought on appeal.  The appellant was notified of that decision by a June 5, 1998 letter from the Atlanta, Georgia, VARO, which thereafter certified this case to the Board.  Additional development was undertaken by the Board in May 2003 under 38 C.F.R. § 19.9(a)(2) (2002); however, the Court of Appeals for the Federal Circuit later invalidated that provision.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In June 2004, the Board remanded the Veteran's appeal.  Further development was requested.  

In January 2009, this issue, along with the issues of service connection for right and left hip disabilities, was again remanded for further development.  The Veteran was granted service connection for right and left hip disabilities by a July 2010 rating decision; therefore these issues are no longer before the Board.  

In February 2011, the Board denied service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  

In May 2012, the Court issued a memorandum decision vacating the February 2011 denial and remanding the claim to the Board for action consistent with the decision.

In March 2013, the Board remanded the appeal for additional development in light of the Court's May 2012 memorandum decision.  The issue of compensation pursuant to 38 U.S.C.A. § 1151 for right knee assault was remanded for the RO to issue a statement of the case.  

In January 2015, the RO certified the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right knee assault to the Board.  The certification is subject to a pending hearing request.  Consequently, the Board will decline jurisdiction over this issue at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional service department record request is needed to ensure that all possible efforts to substantiate the PTSD stressor have been exhausted.  The March 2013 Remand instructed the AOJ to locate all records that could document a parachute accident involving members of the Headquarter Battery, 101st Airborne Division, Artillery at Fort Campbell in August and September, 1956 or 1957.  

The AOJ associated an October 2014 Defense Personnel Records Information Retrieval System (DPRIS) report with the claims folder.  It stated, in relevant part, that the 1956 morning reports from the 101st Airborne Artillery were not searched and may contain pertinent information.  Prior search results covered morning reports for Headquarters Battery of the 101st Airborne Division from August 1, 1957 to October 31, 1957 and September 1956.  (See December 2003 and December 2004 Personnel Information Retrieval System (PIES) report).  

Given the specific March 2013 Remand instructions and VA's heightened obligations to assist in this case, another request for August 1956 morning reports from the Headquarter Battery, 101st Airborne Division, Artillery at Fort Campbell is needed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).

Then, the Board finds that a VA medical opinion is warranted in light of the evidence suggesting longstanding psychiatric symptoms.  Although the Veteran has been diagnosed with PTSD, VA is required to construe broadly construe psychiatric disability claims to include multiple diagnostic labels.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence includes lay reports concerning anxiety type symptoms related to service as far back as the mid-1970s.  The available service department records confirm that the Veteran trained as a parachutist.  The Board accepts his reports of general stress from parachute training and discouragement from visiting sick call by supervisors as credible.  A medical opinion is needed to determine whether the Veteran's psychiatric symptoms since his 1997 claim met the clinical criteria for a non-PTSD psychiatric diagnosis and if so, are related to his reports of stress from in-service parachute training.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records custodian to search the August 1956 morning reports from the Headquarter Battery, 101st Airborne Division, and Artillery at Fort Campbell for any parachute casualty or accident.  Make as many search requests as necessary until it is clear that further efforts would be futile.  Document all correspondence.  Provide notice to the Veteran and his representative concerning any inability to obtain these requested records.  

2.  Then, if the stressor remains unverified after completion of the development above, contact a mental healthcare clinician for a VA psychiatric medical opinion.  A complete copy of the electronic claims folder must be available and reviewed the examiner.

Following a complete review of the record, the examiner is asked to provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's symptoms met the clinical criteria for a non-PTSD psychiatric disability?  The examiner is advised that a current psychiatric disability include any clinical diagnosis since the date of the current claim, filed in August 1997.  It also includes any diagnosis that appears during this time frame, even if it resolved.   

(b) If so, then is it at least as likely as not (50 percent probability or greater) that such diagnosis is related to the Veteran's reports of general stress from in-service parachute training?

A complete rationale must support any opinion expressed.  The examiner must address the Veteran and other supporting lay reports that he developed psychiatric symptoms from general stress surrounding in-service parachute training. 

3. Then, readjudicate the claim based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




